
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 181
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mr. Hoekstra
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the United States Postal Service should issue a postage stamp commemorating
		  Lieutenant Colonel Matt Urban and his service during World War
		  II.
	
	
		Whereas Lieutenant Colonel Matt Urban began his active
			 duty Army service on July 2, 1941, when he reported to the 60th Infantry
			 Regiment, 9th Infantry Division, then at Fort Bragg, North Carolina;
		Whereas Lieutenant Colonel Matt Urban served with this
			 regiment during six campaigns in the Mediterranean and European theaters of
			 operation during World War II, rising to the position of battalion commander
			 before he was severely wounded on September 3, 1944;
		Whereas for his service during World War II, Lieutenant
			 Colonel Matt Urban was awarded the Silver Star with one oak leaf cluster, the
			 Legion of Merit, the Bronze Star Medal with V device, two
			 oak-leaf clusters, the Purple Heart with six oak-leaf clusters, the American
			 Defense Service Medal, the American Campaign Medal, the European-African-Middle
			 Eastern Campaign Medal with six service stars, the World War II Victory Medal,
			 the Combat Infantryman Badge, the Presidential Unit Citation, the Croix de
			 Guerre with Bronze Star, the Croix de Guerre, and the Belgian Fourragère;
		Whereas in addition, President Jimmy Carter awarded the
			 Medal of Honor to Lieutenant Colonel Matt Urban on July 19, 1980; and
		Whereas upon his receipt of the Medal of Honor in 1980,
			 the assertion was made that Lieutenant Colonel Matt Urban has become considered
			 the most decorated combat soldier from World War II: Now,
			 therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp commemorating Lieutenant Colonel
			 Matt Urban and his service during World War II; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
